This is an action of trover for $155 in currency in which the jury returned a verdict for the plaintiff for $151.47. It is now before this court on three motions for a new trial—one being a general motion that the verdict *568is against the weight of the evidence, and the other two 'being special motions founded upon alleged newly discovered evidence.
George A. Goodwin, for plaintiff. Allen & Willard, for defendant.
The parties were the only witnesses at the trial, except that the plaintiff called a witness in rebuttal whose testimony was of no material consequence.
The burden was on the plaintiff to establish the truth of her charge against the defendant by a fair preponderance of all the evidence. That charge really was that he stole the $155 from her clothing while making a business call upon her at her room. Her testimony is very unsatisfactory, to say the least. The story that she toid is Unreasonable in so many particulars that it seems quite incredible. Motion sustained. New trial granted.